Citation Nr: 1642655	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee condition, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee condition, and, if so, whether service connection is warranted.

3. Entitlement to service connection for a right hip condition.

4. Entitlement to service connection for a right ankle condition.

5. Entitlement to service connection for a left ankle condition.

6. Entitlement to an increased, compensable rating for numbness of the right hand, carpal tunnel syndrome.

7. Entitlement to an increased, compensable rating for numbness of the left hand, carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The claims of entitlement to service connection for a right knee condition, a left knee condition, a right hip condition, a right ankle condition, and a left ankle condition; entitlement to an increased rating for carpal tunnel syndrome of the right hand; and entitlement to an increased rating for carpal tunnel syndrome of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 2002 rating decision denied the Veteran's claim of entitlement to service connection for right and left knee conditions.

2. Additional evidence received since the September 2002 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for right and left knee conditions.


CONCLUSIONS OF LAW

1. The September 2002 rating decision that denied entitlement to service connection for right and left knee conditions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2.  New and material evidence has been received since the September 2002 rating decision that denied entitlement to service connection for right and left knee conditions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially filed claims for right and left knee disorders in May 2002, which were denied in a September 2002 rating decision.  At that time, the pertinent evidence of record consisted of the Veteran's STRs, showing no evidence of any complaints, diagnosis or treatment for knee condition during service; the Veteran's lay statements that he sustained injuries to his knees after several bad parachute jumps in active service; and a July 2002 VA examination showing that the Veteran's knees were unremarkable.  The RO denied the claims because the evidence failed to show a current diagnosis of any knee condition.  The Veteran was notified of the September 2002 rating decision and of his appellate rights by letter dated September 30, 2002.  He did not appeal.  Further, new and material evidence was not submitted within one year of this decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.").

Consequently, because the Veteran did not appeal the September 2002 rating decision, and because new and material evidence was not been received within one year of the date of its mailing, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows. "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 2002 rating decision, VA medical records obtained indicate that the Veteran has been diagnosed with bilateral arthralgia of the knees.  See VA medical treatment record dated May 2011.  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the September 2002 rating decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claims of entitlement to service connection for left and right knee conditions is warranted, but must be remanded for additional development.


ORDER

The petition to reopen the claim for entitlement to service connection for a right knee condition is granted.

The petition to reopen a claim for entitlement to service connection for a left knee condition is granted.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating his claims.  

At present, there are VA x-ray reports of the Veteran's hips, ankles, and knees dated July 5, 2011, which note that he was examined at a VA facility on the same date with complaints of increasing joint pain.  However, there are no corresponding treatment records associated with the file.  Further, a May 13, 2011 VA outpatient treatment note indicates that a September 2010 Chillicothe VA hip film was notable for hypertrophic changes.  However, this x-ray report is not associated with the file.  On remand, the Veteran's complete VA treatment records must be obtained.  

The May 13, 2011 VA outpatient treatment note also includes the examiner's assessment of "DJD concerns regarding hip, knees, ankles; service related, parachuting."  However, no rationale was provided for this opinion/assessment.  In light of this, the Veteran should be scheduled for an additional VA examination to clarify whether he has current knee, ankle, and right hip disorders, and if so, whether they are related to service.  

Finally, as additional VA treatment records must be obtained and because the Veteran was last afforded a VA examination of his carpal tunnel syndrome approximately five years ago, he should also be scheduled for an additional VA examination to determine the current severity of this disability.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, including from the Chillicothe, Zanesville, and Columbus treatment facilities, dated from March 2010 forward.  A specific request should be made for any x-rays films (to include of the hips) from the Chillicothe facility dated in September 2010; and for any outpatient treatment record dated approximately July 5, 2011.  

2. Thereafter, schedule the Veteran for an appropriate VA examination of his knees, ankles, and right hip.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  

All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should identify all current knee, ankle, and right hip disorders found to be present.  In so doing, the examiner should take note of a May 13, 2011 VA outpatient treatment note indicating that a September 2010 Chillicothe VA hip film was notable for hypertrophic changes.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current knee, ankle, and or right hip disorder had its clinical onset during active service or is related to any incident of service, including the Veteran's duties as a paratrooper which required parachute jumps and parachute landing falls. 

A full rationale must be provided for all opinions expressed.

3. Schedule the Veteran for a VA an appropriate examination to assess the severity of his service-connected bilateral carpal tunnel syndrome.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  All necessary studies and tests, including EMG and/or NCS if indicated, should be conducted.  

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  

4. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


